DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1 – 3 and 5 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art references do not disclose or teach a side airbag apparatus that inflates and expands upward from a side surface of a vehicle seat comprising, inter alia, a bag-shaped cushion, a first demarcating part that demarcates the cushion extending upward from a lower edge of the cushion when inflated and expanded into a first chamber on a vehicle rear ward side and a second chamber on a vehicle forward side, a second demarcating part that extends from a front end to a rear edge of the cushion when inflated and expanded through an upper end of the first demarcating part to demarcate a third chamber on an upper side of the first chamber and second chamber, a second inner vent disposed above the second demarcating part which flows the gas into the second chamber to the third chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN BECK
Primary Examiner
Art Unit 3616



/KAREN BECK/Primary Examiner, Art Unit 3616